Citation Nr: 9920050	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-12 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to an increased disability evaluation in 
excess of 10 percent for service-connected residuals of 
frostbite, involving the right hand, right foot, left hand 
and left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel





INTRODUCTION

The appellant served on active duty from December 1944 to 
July 1946 and from April 1948 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claim for an increased 
disability evaluation in excess of 10 percent for service-
connected residuals of frostbite, involving the right hand, 
right foot, left hand and left foot. 


REMAND

A.  Service Connection for Peripheral Vascular Disease

After a thorough review of the veteran's claims file, the 
Board concludes that he has raised the issue of service 
connection for peripheral vascular disease.  Where such 
review of all documents reasonably reveals that the appellant 
is seeking a particular benefit, the Board is required to 
adjudicate the issue of the veteran's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication.  See Suttmann v. Brown, 5 Vet. 
App. 127, 132 (1993).  The medical evidence indicates that 
there may be a relationship between the peripheral vascular 
disease and the service-connected frostbite residuals.  A 
physician reported that "[t]he numbness and pain of the feet 
is due more to peripheral vascular disease than residuals of 
cold injury" and that "[t]he numbness or peripheral 
neuropathy of the hands is multifactorial, from cervical 
spine degenerative changes, history of alcohol abuse, 
cerebral arterioclerosis as well as residuals of cold injury" 
(emphasis added).  For the reasons indicated below, the Board 
concludes that the RO should develop and adjudicate this 
issue prior to its decision on the issue of an increased 
disability rating for service-connected residuals of 
frostbite.  The record shows a current diagnosis of 
peripheral vascular disease and a medical opinion linking 
this disorder to service-connected residuals of cold injury; 
the claim is well grounded.  See Caluza v Brown, 7 Vet. App.  
498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the veteran's claims file, the Board finds that an 
advisory opinion is needed in this matter to examine the 
relationship, if any, between the veteran's peripheral 
vascular disease and his service-connected residuals of 
frostbite.  Thus, the RO should schedule the veteran for an 
additional examination in this matter. 

The Board notes that in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  The RO must review the veteran's claim for 
service connection in light of this decision and determine 
whether there has been any increment in severity of any 
peripheral vascular disease which is attributed to his 
service-connected disabilities.

B.  Increased Disability Evaluation for Service-Connected 
Residuals of Frostbite

After a thorough review of the veteran's claims file, the 
Board finds the issue of entitlement to an increased 
disability evaluation for the veteran's service-connected 
residuals of frostbite, involving the right hand, right foot, 
left hand and left foot, to be inextricably intertwined with 
the issue of entitlement to service connection for peripheral 
vascular disease.  Both of these issues require a factual 
determination regarding the relationship, if any, between the 
veteran's peripheral vascular disease and his service-
connected residuals of frostbite.  Therefore, it is incumbent 
upon the Board to remand this issue to the RO so that it may 
properly develop the veteran's claim to entitlement to 
service connection for peripheral vascular disease, before 
the Board renders a final adjudication regarding the 
appellant's claim for an increased rating for residuals of 
frostbite, involving the right hand, right foot, left hand 
and left foot. Harris v. Derwinski, 1 Vet. App. 180 (1991).

While this case was undergoing development, the criteria for 
cardiovascular disorders, and specifically frostbite, 
changed.  Originally, the 10 percent rating was assigned 
under Diagnostic Code 7122, relating to residuals of frozen 
feet.  Effective in January 1998, the criteria for residuals 
of frozen feet (DC 7122) was recharacterized from residuals 
of frozen feet to residuals of cold injury, specifically to 
indicate that body parts other than the feet could be 
included.  See 62 Fed. Reg. 65207-65224 (1997) (to be 
codified at 38 C.F.R. § 4.104, DC 7122 (1997)).  Additional 
(minor) modifications to retitled DC 7122 were added in July 
1998, made effective August 13, 1998.  See 63 Fed. Reg. 
37778-37779 (July 14, 1998).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, following the development indicated below, the 
RO should readjudicate the veteran's claim for an increased 
disability rating for residuals of frostbite under all three 
sets of regulations, and apply the one that is most 
beneficial to the veteran's claim. 

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him treatment for his 
peripheral vascular disease or his 
service-connected residuals of frostbite 
during the pendency of this appeal.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded an 
examination by the appropriate 
specialist(s) in order to ascertain the 
nature and severity of his disabilities 
of the feet and hands.  The report of 
this examination should include a 
detailed account of all manifestations of 
peripheral vascular disease and residuals 
of frostbite, involving the right hand, 
right foot, left hand and left foot, 
found to be present.  To the extent 
possible, the examiner should indicate 
which symptoms are related to the 
veteran's peripheral vascular disease and 
which are related to his service-
connected residuals of frostbite.  If the 
examiner is unable, after examination and 
consideration of the record, to 
differentiate the symptoms attributable 
to cold injury, he or she should so 
state.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is specifically requested to 
review the veteran's claim file, 
including his service medical records, 
showing treatment for frostbite, and his 
post service medical records.  Following 
a review of these records, the examiner 
is requested to offer his or her opinion 
on the following:  

(1) the likelihood that the 
appellant developed peripheral 
vascular disease during his active 
duty; and, if not, 

(2) the likelihood that he developed 
peripheral vascular disease as a 
result of his service-connected 
residuals of frostbite of the hands 
and feet; and,

(3) the likelihood that the service 
connected residuals of frostbite of 
the hands and feet made the 
peripheral vascular disorder worse.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
any shoulder disorder found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The Board has found that the issue of 
entitlement to service connection for 
peripheral vascular disease is 
inextricably intertwined with the issue 
of entitlement to an increased disability 
evaluation for residuals of frostbite, 
involving the right hand, right foot, 
left hand and left foot.  Accordingly, 
after completing the above actions, the 
RO should adjudicate the veteran's claim 
for service connection for peripheral 
vascular disease, with consideration of 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran and his representative should 
also be provided the proper time in which 
file a notice of disagreement and 
substantive appeal of this issue, if they 
wish.

4.  The RO should then readjudicate the 
veteran's claim for an increased 
disability rating in excess of 10 percent 
for service connection residuals of 
frostbite, involving the right hand, 
right foot, left hand and left foot, 
under all three sets of VA regulations 
used for rating residuals of frostbite 
during this appeal, determine which set 
of regulations is more favorable to the 
veteran, and apply the one more favorable 
to the case. Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria, 
including the applicable rating regulations.  They should be 
afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellant consideration, as in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



